Citation Nr: 0015792	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic headaches, currently rated as 30 
percent disabling.  

2.  Entitlement to an increased evaluation for service-
connected residuals of fracture, cervical spine (C2 
vertebra), with arthritis and neurological residuals, 
currently rated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for service-
connected residuals of fracture, right humerus (major upper 
extremity), currently rated as 20 percent disabling.  

4.  Entitlement to an increased evaluation for service-
connected residuals of fracture, right hip, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
January 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for increased evaluations for his service-connected post-
traumatic headaches (rated as 30 percent disabling), 
residuals of a cervical spine fracture of the C2 vertebra 
with arthritis and neurological residuals (rated as 20 
percent disabling), residuals of a right humerus fracture 
affecting his major upper extremity (rated as 20 percent 
disabling), and residuals of a right hip fracture (rated as 
20 percent disabling).  

The file indicates that in the veteran's April 1997 
application to reopen his claim for increased ratings for his 
service-connected disabilities, he provided statements that 
indicated a desire to reopen his previously denied claim of 
service connection for a back disability, claimed by him to 
have been a residual of a fractured back.  As this issue has 
not been adjudicated, it is referred to the RO for 
appropriate action.

Although the adjudicative actions in this case were taken by 
the VARO Oakland, this appeal was certified to the Board by 
the VARO in Chicago, Illinois.  It appears that the veteran 
has resided in Illinois since December 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected post-traumatic headaches are 
currently manifested by daily, multiple episodes of severe 
headaches that occur from 10 to 14 times a week and that last 
from 2 to 6 hours in duration, without any associated nausea, 
vomiting, photophobia or sound sensitivity, and are treated 
with nonprescription medication and rest.  

3.  The service-connected residuals of fracture, cervical 
spine (C2 vertebra), with arthritis and neurological 
residuals, are currently manifested by neck pain, pain on 
motion, moderate limitation of motion on backward extension, 
lateral flexion and rotation, and severe limitation of motion 
of the cervical spine on forward flexion.  

4.  The service-connected residuals of fracture, right 
humerus (major upper extremity), are currently manifested by 
pain on motion of the right shoulder with limitation of 
forward flexion and abduction to midway between the side and 
shoulder level.  

5.  The service-connected residuals of fracture, right hip, 
are currently manifested by subjective complaints of constant 
hip pain, objective evidence of limitation of motion of the 
right hip and thigh to 10 degrees of abduction, 5 degrees of 
adduction, 70 degrees of flexion, and no circumduction, with 
X-ray evidence of deformity of the femoral head and marked 
narrowing of the hip joint space; impairment due to malunion 
of the hip joint with marked hip disability is approximated.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected post-traumatic headaches have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (1999).  

2.  The criteria for a 30 percent evaluation for service-
connected residuals of fracture, cervical spine (C2 
vertebra), with arthritis and neurological residuals, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5285-5010, 5290 (1999).  

3.  The criteria for a 30 percent evaluation for service-
connected residuals of fracture, right humerus (major upper 
extremity), have been met.  38 U.S.C.A. § 1155 (West 1999); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5202 (1999).  

4.  The criteria for a 30 percent evaluation for service-
connected residuals of fracture, right hip, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5255-5010 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records indicate that in 1979, 
during active duty, he was involved in a serious motor 
vehicle accident in which he sustained multiple injuries, 
including a closed head injury with concussion and fractures 
of his C2 vertebra, right hip, and right humerus.  

The report of a June 1988 VA examination shows that the 
veteran reported experiencing recurrent supraorbital 
headaches with a frequency of one to two times a week, with 
each episode lasting approximately one hour in duration, 
relieved with aspirin and rest.  The veteran was right-
handed, and he complained that ever since his humeral 
fracture, he experienced tingling sensations and numbness in 
his right hand and arm, with loss of grip strength and motor 
coordination.  He also reported having numbness down the back 
of his right leg.  

Objective examination in June 1988 shows that there was no 
obvious deformity of the veteran's neck or tenderness on 
palpation of his cervical spine.  Cervical range of motion 
was characterized by the examiner as full, with forward 
flexion to 65 degrees, backward extension to 50 degrees, 
lateral flexion to 40 degrees, and rotation to 65 degrees.  
X-rays revealed evidence of mild anterior subluxation of C2 
and C3 with associated osteophyte formation anteriorly at C2-
C3 and loss of normal cervical lordosis.  No evidence of 
significant malalignment was identified, and the 
radiologist's impression was mild anterior subluxation of C2 
on C3 with associated degenerative disc disease.  

Examination of the right shoulder in June 1988 revealed a 
more pronounced slope as compared to the left.  No trapezial 
spasm was observed.  Range of motion study revealed abduction 
and elevation to 90 degrees, internal rotation to 60 degrees 
and external rotation to about 60 degrees.  X-rays revealed 
evidence of an old, completely healed fracture of the 
proximal right humerus.  The humeral head and proximal 
humerus were fixed in marked internal rotation with medial 
angulation of the distal portion.  Glenohumeral articulation 
was within normal limits.  

Examination of the right hip in June 1988 revealed no 
external deformity or scarring.  Range of motion testing 
revealed flexion to 100 degrees, abduction to 30 degrees, 
internal rotation to approximately 20 degrees and external 
rotation to 45 degrees.  X-rays indicated evidence of a prior 
complete healed fracture of the right femoral head and 
subcapital femoral neck with associated degenerative joint 
disease.  

Overall, the veteran's diagnoses following physical 
examination were orthopedic residuals of an automobile 
accident that included a history of right shoulder fracture 
with malalignment of the right shoulder, right arm fracture 
and right hip fracture.

A VA neurologic examination in June 1988 revealed the veteran 
to be alert and oriented and in no acute distress, with no 
evidence of gross dysarthria or aphasia.  His head was 
symmetrical with no tenderness but with bony defects noted in 
the bitemporal and bioccipital areas, with the defects 
located at the post-auricular areas of the occipital areas.  
No ptosis or nystagmus was observed.  The gross visual 
fields, extraocular movements, and convergence were intact.  
The discs were flat, the pupils were round, regular and 
equal, reactive to light and accommodation and corneal 
reflexes were active and equal with no bruits.  His cranial 
nerves II to XII appeared to be intact.  Deep tendon reflexes 
were 2+ and equal in the upper extremities and 3+ and equal 
in the lower extremities.  There were no abnormal reflexes, 
clonus, spasticity, or atrophy.  Strength in the right 
handgrip appeared to be slightly decreased.  On dynametrics 
testing, he was able to exert 60 pounds of force on his 
right, as compared with 80 pounds on the left.  He was able 
to hop on each leg 100 times, but performed the hopping more 
awkwardly on his right leg and with complaints of some right 
hip pain.  Otherwise, his lower extremity strength and 
coordination appeared intact, with intact senses of touch, 
pinprick, vibration, position and stereognosis.  He walked 
with a good gait on his heels and toes, tandemly.  He walked 
with a slight limp on his right side.  Romberg's test was 
negative, and his peripheral pulses were active and equal.  
The physician's assessment was that the veteran's neurologic 
examination was essentially within normal limits.  

A January 1989 rating decision granted service connection, 
inter alia, for fracture of the right humerus with limitation 
of motion (rated as 20 percent disabling), fracture of the C2 
vertebra with arthritis and neurological residuals (rated as 
20 percent disabling), fracture of the right hip (rated as 10 
percent disabling), and headaches due to head injury (rated 
as 10 percent disabling).  

VA medical reports, and private medical records from Dennis 
G. Bechini, D.O., dated from 1993 to 1994, show that the 
veteran was treated on several occasions for complaints 
relating to recurrent headaches and to symptoms related to 
his disabled right shoulder, right hip and neck.  

A September 1994 rating decision increased the evaluation to 
20 percent for the veteran's right hip fracture residuals.  

The report of a January 1996 VA examination shows that the 
veteran complained of pain and decreased range of motion of 
his neck, right shoulder and right hip, with increased 
frequency of headaches occurring 3 to 5 times a week, 
relieved with rest and analgesics, and an average of one 
prostrating headache episode a month.  The veteran was 
employed at that time as a truck driver.  He reported that 
because of his multiple joint and bone injuries, he was only 
able to sit for approximately 60 minutes before needing to 
rise, stretch and move his joints, and rest.  He reportedly 
experienced difficulty with ambulation and with use of his 
right upper extremity.  He stated that he was becoming more 
limited in his ability to work in his profession as a truck 
driver because he needed to rest every hour or two and was 
unable to handle heavy loads with his right shoulder.  

Physical examination in 1996 shows that the veteran had two 
scars on his forehead which measured about one-inch long and 
were nontender, nondepressed and nonadherent.  Mild 
tenderness was noted at his bitemporal area and in his 
occipital area.  Examination of his neck revealed moderate 
tenderness of the cervical spine and paraspinal muscles, but 
with no observed swelling.  His posture was normal.  Testing 
revealed decreased range of motion, with backward extension 
to 40 degrees, forward flexion to 10 degrees, right and left 
lateral flexion to 30 degrees, and rotation to 40 degrees 
bilaterally.  

Examination of the veteran's right shoulder revealed 
moderate, diffuse tenderness with bony hypertrophy but no 
soft tissue swelling.  He had right shoulder abduction to 100 
degrees, flexion to 100 degrees, external rotation to 90 
degrees, and internal rotation to 60 degrees.  

Examination of the veteran's right hip revealed moderate and 
diffuse tenderness with no swelling.  Mild bony hypertrophy 
was observed.  He had right hip flexion to 90 degrees, 
extension to 10 degrees, abduction to 30 degrees, adduction 
to 20 degrees, external rotation to 50 degrees, and internal 
rotation to 30 degrees.  Neurologic examination in January 
1996 revealed decreased sensation in the veteran's right C6 
dermatome and decreased biceps reflex, but with a normal 
motor examination.  X-rays of his right shoulder and humerus 
produced a radiographic impression of a glenohumeral joint 
that was easily dislocated, probably as a result of the 
healing process of the fracture through the proximal humerus, 
with multiple holes present in the thin body of the scapula.  
There was evidence of a fracture through the proximal 
humerus, which showed marked angulation at the fracture site 
and loss of the normal humeral carrying angle, but with good, 
solid bony healing.  X-rays of his right hip revealed severe 
osteoarthritis with narrowing in the space between the 
femoral head and the acetabulum and also sclerotic changes 
involving the "apposing" vertebral plates.  The radiologist 
also noted what appeared to him to be an old basi-cervical 
fracture of the femoral neck that had since healed, with a 
very large hypertrophic rim surrounding the base of the neck 
and also the presence of a lucent line.  X-rays of his 
cervical spine revealed moderate osteopenia of the vertebral 
bodies but were otherwise unremarkable, with no evidence of 
vertebral compression or separation of the posterior 
elements.  

The veteran's relevant diagnoses in January 1996 were status 
post motor vehicle accident, with status post fracture of the 
right humerus with decreased range of motion and chronic 
right shoulder pain; history of fracture of C2, with 
degenerative joint disease (DJD) and muscle spasms of the 
right C6 with radiculopathy; fracture of the right hip with 
DJD; and post-traumatic headaches, prostrating.  In his 
discussion, the examiner stated that the veteran was able to 
function with his activities of daily living and was also 
able to function in ordinary activities, except for those 
that required prolonged sitting or weight bearing for more 
than one hour.  These restrictions were due to his multiple 
joint and bone injuries.  He was unable to use his right 
upper extremity for reaching overhead for work, but he was 
otherwise employable.  

A March 1996 rating decision granted a 30 percent rating for 
post-traumatic headaches.  

In April 1997, the veteran reopened his claim and sought 
increased ratings for his headaches and residuals of cervical 
spine, right humerus and right hip fractures.  The report of 
a VA examination in June 1997 shows that he complained of 
experiencing band-like pressure headaches on a daily basis.  
He stated that he worked full time as a truck driver and that 
when he experienced a headache episode, he would pull over 
and take some Midol to relieve his pain.  With regard to his 
cervical spine, he reported that he experienced localized 
neck pain of variable intensity, and he also attributed a 
diminished range of motion of his right arm and numbness of 
his right hand to his old cervical fracture.  No other 
neurological complaint was presented.  The veteran also 
complained of having right hip pain which he described as a 
dull, aching pain in his groin with a diminished range of 
motion in his right leg, but he did not need a cane to move 
about.  

Physical examination of the veteran in June 1997 revealed no 
paravertebral tenderness of his neck, with forward flexion to 
60 degrees, backward extension to 45 degrees, lateral flexion 
to 40 degrees bilaterally, and rotation to 55 degrees 
bilaterally.  His right arm was cool and without effusion, 
with flexion to 120 degrees, abduction to 120 degrees, 
external rotation to 80 degrees, internal rotation to 80 
degrees, and some glenohumeral instability from anterior to 
posterior.  His right hip displayed flexion to 110 degrees, 
internal rotation to 20 degrees, external rotation to 30 
degrees, abduction to 30 degrees, adduction to 10 degrees, 
and extension to 5 degrees.  He was observed to ambulate 
without a limp or the use of assistive devices.  

A neurologic examination of the veteran in June 1997 revealed 
that he possessed symmetrical handgrip strength of 5/5 in 
both hands.  Deep tendon reflexes were 2+ and symmetric at 
the biceps, triceps and brachial radialis.  No gross sensory 
deficits to light touch in the hands and forearms were noted, 
and no other neurologic deficits were appreciated.  
(Radiographic evaluation cited the findings of the prior VA 
X-ray reports of January 1996.)  The impressions were tension 
headaches, nonprostrating, with a daily frequency of 
occurrence; status post cervical spine injury with cervical 
spine strain and osteopenia, but no evidence of neurologic 
deficit due to cervical spine injury; and right hip post-
traumatic osteoarthritis.  

VA medical records from the Mather VA Hospital in Sacramento, 
California, show that in May 1998, the veteran complained of 
severe right hip and right shoulder pain, and of an increase 
in severity of his chronic headaches in the past 4 to 6 
months.  The report notes that he appeared for treatment in 
no acute distress, walking with a limp and using a cane.  On 
examination of his right hip, he displayed severe spasm and 
pain that caused him to slump to the floor.  He experienced 
decreased range of motion of his right shoulder and right hip 
secondary to pain.  Deep tendon reflexes were 2+ /4+, 
bilaterally, for the upper and lower extremities.  The 
diagnostic impression was chronic right shoulder pain and 
right hip pain with spasm, and he as prescribed Motrin and 
Flexeril.  

In June 1998, the veteran reported for treatment with 
complaints of neck, right hip and right shoulder pain and 
headaches.  He appeared for treatment walking with a cane.  
At the time of the examination, he had no headache, but he 
explained to the physician that his headaches would occur 
spontaneously from moving his head.  Examination of his 
cerebellar function and his cranial nerves were within normal 
limits.  Examination of his neck revealed slight pain of the 
right trapezius muscle on range of motion.  Examination of 
his right upper extremity revealed limitation of active range 
of motion and extension of his right shoulder, but full 
passive range of motion.  No erythema was observed.  Handgrip 
strength was equal and strong.  Examination of his back was 
negative on straight leg raising and for costovertebral angle 
tenderness.  Right hip pain on range of motion, especially to 
internal and external range of motion, was noted, but no 
erythema or edema was observed.  The assessments were chronic 
headaches and neck, right shoulder and right hip pain, status 
post motor vehicle accident, with possible osteoarthritis.

At a hearing at the RO in September 1998, the veteran 
testified that his service-connected disabilities underwent 
an increase in the severity of symptomatology.  With regard 
to his headaches, he stated that he experienced these with a 
frequency of once or twice a day, at random.  He stated that 
he was employed as a truck driver and also as a construction 
worker, and that if he experienced a headache while working, 
the pain was so severe that he would be forced to stop what 
he was doing, sit still and rest for 15 to 30 minutes before 
the pain abated.  He reported that no particular stimuli or 
head motion would bring about their onset, and that their 
occurrences were random.  He took medication for his 
headaches, but when he was driving he could not use anything 
stronger than Tylenol or Ibuprofen, as stronger prescription 
medication would prevent him from working.  

With regard to his cervical spine, the veteran testified that 
he experienced neurologic symptoms of a tingling, pricking 
sensation traveling from the "pinched nerve" in his neck 
down the length of his right upper extremity, right side of 
his body, and leg.  Only his right side was affected.  He did 
not characterize the symptoms as being life-threatening, but 
the sensation was constant, and while he did not lose control 
of his right hand, he had to keep vigilant that his symptoms 
would not cause him to lose manual control, especially when 
he was driving.  He reported that he was right-handed and 
that he was unable to raise his right arm above his head 
because of his impaired shoulder.  He stated that he had 
constant pain in his right shoulder and that, over the years, 
he experienced a gradual reduction in the range of motion of 
this joint.  However, he denied having any shoulder 
dislocations.  He reported that his right hip symptoms were 
manifested by pain, which he described as feeling as if a 
force was constantly pushing against the region extending 
from 2 inches above his beltline to the bottom of his pocket, 
punctuated by sudden moments of sharp, jabbing pain.  He 
reported that he needed to use a cane to assist him when 
walking and to support his right lower extremity and hip.  
The veteran related that his hip symptoms prevented him from 
being able to cross his legs, run, and sit for extended 
periods of time, and also adversely affected his sex life.  
He stated that his inability to remain in a seated position 
for extended periods of time interfered with his work as a 
truck driver because he needed to take regular stretching 
breaks.  

With regard to his employment, the veteran reported that he 
worked on a full time basis for approximately 6 to 7 months a 
year in construction, in which he drove a dirt and gravel 
truck.  He stated that this was because construction work was 
seasonal and constrained by the weather, with no construction 
work performed "during the rainy season."  

The report of a February 1999 VA orthopedic examination shows 
that the veteran informed the reviewing physician that his 
service-connected right shoulder was painful and that his 
need to use a supportive cane with his right arm made his 
shoulder symptoms even more problematic.  He described his 
right shoulder symptoms as being manifested by aches and by 
pain on motion.  He reported that his right hip ached and 
hurt on any weight-bearing or movement and that if he sat for 
more than 10 minutes, he would experience pain all the way 
down to his toes, with instability of his leg if he attempted 
to walk more than 100 yards.  He stated that he avoided 
staircases because he was completely unable to navigate steps 
and could only crawl up and down them.  According to the 
veteran, he retired from his career as a truck driver in 
December 1998 because of the above-described physical 
problems.  

Physical examination in February 1999 shows that the veteran 
appeared for the examination seated in a wheelchair and 
propelling himself with his feet.  According to the examiner, 
the veteran was able to undress with no particular 
difficulty.  On palpation, both shoulders appeared to be 
similar, and the examiner reported that he was unable to find 
any particular trigger areas on palpation of the shoulder 
girdle.  On examination of his right shoulder, the veteran 
reported pain beginning on flexion of about 80 degrees, with 
flexion to 110 degrees before he was unable to flex further 
secondary to pain.  Pain began on abduction of his right 
shoulder at 75 degrees, with abduction to 90 degrees before 
pain prevented any further motion.  External rotation of the 
right shoulder was to 40 degrees with pain at the end point, 
and internal rotation was to 15 degrees with pain at the end 
point.  Both his right and left elbows could flex to 140 
degrees and extend fully without any difficulty.  He had full 
pronation and supination of both forearms and normal function 
of his wrists and digits.  The Tinel and Phalanx signs were 
negative.  

Examination of the veteran's right hip revealed tenderness 
just above the trochanter and also near the anterior inferior 
iliac spine area.  He permitted only 10 degrees of abduction; 
he allowed only 5 degrees of adduction, and 70 degrees of 
flexion, complaining of severe pain at each end point.  He 
permitted no circumduction of his right hip joint.  Both 
knees displayed full flexion to 140 degrees and full 
extension.  All knee ligaments were intact, and no tenderness 
was observed.  His ankles were also normal.  The examiner 
noted that the circumference of the veteran's right thigh 
measured 1 inch less than his left thigh, though his calves 
measured equally.  The examiner remarked that he was unable 
to get the veteran sufficiently relaxed to elicit any tendon 
reflexes.  The relevant diagnoses were old fracture of the 
right humerus and degenerative arthritis of the right hip.  

The February 1999 report of a CT scan of the veteran's 
cervical spine by VA revealed normal findings, no acute 
abnormalities, and an impression of a grossly unremarkable 
cervical spine.  Examination of his right shoulder revealed 
an old fracture of the proximal right humerus, but otherwise 
no acute abnormality; the soft tissue was normal.  
Examination of the right hip revealed deformity and 
hypertrophic changes involving the femoral head.  The hip 
joint space was described as being markedly narrowed, with 
increased bone density observed in the opposing bones.  The 
impression was degenerative arthritic changes of the right 
hip.  

A February 1999 VA electromyographic study of the veteran 
revealed findings indicative of early stage bilateral carpal 
tunnel syndrome (CTS) but no evidence of cervical 
radiculopathy.  Also found was root irritation on the right 
side at the L5-S1 vertebrae, with right tarsal tunnel 
syndrome.  

A February 1999 VA spine examination shows that the veteran 
complained of unpredictable neck pain on a daily basis that 
would occur spontaneously.  The onset was not associated with 
any particular neck motions, as the veteran stated that where 
pain might occur on a particular neck motion on one day, no 
pain would result from an identical motion the next day.  He 
also reported that he experienced headaches every day, with a 
frequency of about 10 to 14 episodes a week, each episode 
lasting from 2 to 6 hours, which seemed to be associated with 
his neck pain.  He once experienced fuzziness of vision with 
a headache, but denied having nausea, vomiting or sensitivity 
to light or sound.  He described having a tingling sensation 
in both hands, but he was unable to report an exact history 
regarding this.  He also stated that he was becoming 
increasingly clumsy using his right hand.  

On examination, the veteran appeared seated in a wheelchair 
that he propelled with his feet.  He carried a cane with him 
and reported that he used it to help him walk, though he was 
able to walk for only a couple of hundred feet when his legs 
would give out.  He was able to stand erect with level 
shoulders and pelvis.  Palpation of his spine revealed 
tenderness at the C2 process, but nowhere else all the way 
down to the coccyx.  No paraspinal tenderness or spasm was 
found.  He was able to flex his head forward to only about 10 
to 15 degrees, complaining of pain at the back of his neck.  
He could backward extend his neck to 45 degrees, with pain 
experienced at the end point.  He was able to rotate his head 
80 degrees, bilaterally, without pain.  Lateral flexion was 
to 35 degrees, both right and left, but with pain on his left 
side at C6-C7 only with right-sided bending.  His trunk had 
essentially normal range of motion without complaint.  
Tinel's sign was negative at the wrists and he was not 
experiencing any numbness at the time of the examination.  
The diagnoses were history of status post fracture of the 
cervical spine with normal CT scan of the cervical spine; 
bilateral CTS; L5-S1 nerve root irritation on the right; and 
right tarsal tunnel syndrome.

Analysis

To the extent that the veteran contends that the symptoms 
associated with his service-connected headaches, cervical 
spine fracture residuals, right humerus fracture residuals, 
and right hip fracture residuals are productive of a greater 
level of impairment than that reflected by the evaluations 
currently assigned to these disabilities, his claims for 
increased ratings for these disabilities are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in 
that they are not inherently implausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  Relevant evidence 
has been properly developed, and no further assistance is 
required to comply with VA's duty to assist.  Id.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon lack of usefulness of the part or system affected, 
especially in self-support.  38 C.F.R. § 4.10 (1999).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on his functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.)  

(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.).  

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.).  

(d) Excess fatigability.  

(e) Incoordination, impaired ability to execute 
skilled movements smoothly.  

(f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.  

A.  Post-traumatic headaches

The veteran's service-connected post-traumatic headaches are 
rated as migraines under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under Diagnostic Code 8100, a 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 50 
percent evaluation is warranted with very frequent, 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.  Id.  

Evaluations under Diagnostic Code 8100 are generally based on 
the frequency and severity of migraine attacks.  The Board 
does not question the credibility of the veteran in reporting 
during his February 1999 VA examination that he currently 
experiences headaches on a daily basis about 10 to 14 times a 
week.  However, the evaluative criteria specify that the 
attacks be prostrating in nature.  Objective medical findings 
obtained on VA neurologic examination in June 1997 supported 
a diagnostic impression of tension headaches, nonprostrating, 
with a daily frequency of occurrence.  The veteran's 
supportive statements indicate that the intensity of his 
headaches is severe and occasionally prostrating, but without 
nausea, vomiting, or associated photophobia or phonophobia.  
He has stated that the headache episodes last 2 to 6 hours.  
However, he has not reported having severe headache attacks 
wherein the severe, prostrating quality lasts for days and 
renders him unable to work or otherwise function.  He has 
reported improvement, or at least partial relief, with 
nonprescription medication (Motrin and Midol) and rest.  
Though he uses the aforementioned medication, he does not 
appear to be following any prescribed specialized treatment 
for his headaches.  

Notably, in his oral testimony, the veteran has stated that 
when he drove a truck he was able to function and work on a 
full-time basis even though he sometimes had to stop, take 
pain medication, and then rest before his headaches would 
pass.  Though he states that he has since retired from work 
as of December 1998 due to his multiple disabilities, it 
cannot be conceded from this that his alleged inability to 
work is due entirely to his service-connected headaches.  In 
short, the veteran has not reported manifestations consistent 
with completely prostrating and prolonged migraine attacks 
that are, by themselves, productive of severe economic 
inadaptability so as to warrant assignment of a 50 percent 
evaluation under Diagnostic Code 8100.  The Board finds that 
the current 30 percent rating more closely approximates the 
degree to which he is disabled by migraines and that there is 
no basis upon which to assign a higher disability evaluation.  
Additionally, for the reasons specified above, i.e., that the 
veteran is able to control his headaches without formal 
medical intervention, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999) is in order.  



B.  Residuals of fracture, cervical spine (C2 vertebra), with 
arthritis and neurological residuals

The RO has rated the veteran's cervical spine disability as 
20 percent disabling under Diagnostic Code 5285-5010 for 
residuals of cervical spine fracture at C2 (with arthritis 
and neurologic residuals).  The 20 percent rating represents 
moderate limitation of motion (Diagnostic Code 5290).  The 
hyphenated diagnostic code in this case indicates that the 
service-connected cervical spine disorder is rated based on 
the residuals of fracture of the vertebra under Diagnostic 
Code 5285 and traumatic arthritis under Diagnostic Code 5010 
(which permits rating a cervical spine disability based on 
limitation of motion of the cervical spine segment under 
Diagnostic Code 5290).  

Diagnostic Code 5285 for residuals of fracture of a vertebra 
provides a 100 percent disability rating where there is cord 
involvement, the veteran is bedridden or the disability 
requires the use of long leg braces.  A 60 percent disability 
rating is warranted where there is no cord involvement and 
there is abnormal mobility requiring a neck brace (jury 
mast).  In other cases, the residuals are rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  (In 
the present case, the February 1999 CT scan and prior X-rays 
of the veteran's cervical spine do not indicate the presence 
of any deformity of the C2 vertebral body that would permit 
the assignment of an additional 10 percent rating.)  
Diagnostic Code 5290 for limitation of cervical spine motion 
provides a 10 percent disability rating for slight limitation 
of motion, a 20 percent disability rating for moderate 
limitation of motion, and a 30 percent disability rating for 
severe limitation of motion.  Diagnostic Code 5287 provides a 
30 percent disability rating for favorable ankylosis, and a 
40 percent disability rating for unfavorable ankylosis, of 
the cervical spine.  

The 1989 RO decision granted the veteran service connection 
and a 20 percent rating for the cervical spine fracture 
residuals.  It may be deduced that the 20 percent award for 
moderate cervical limitation of motion was based on the 
findings of the June 1988 VA examination.  Thus, moderate 
cervical limitation of motion was manifested by these ranges 
as determined by the June 1988 examination: forward flexion 
to 65 degrees, backward extension to 50 degrees, rotation to 
65 degrees (bilaterally), and lateral flexion to 40 degrees 
(bilaterally).  The medical evidence shows the following 
ranges of motion for the veteran's cervical spine between 
1990 and 1999:  

Range of cervical motion in January 1996:  forward flexion to 
10 degrees, backward extension to 40 degrees, rotation to 40 
degrees (bilaterally), and lateral flexion to 30 degrees 
(bilaterally).  

Range of cervical motion in June 1997:  forward flexion to 60 
degrees, backward extension to 45 degrees, rotation to 55 
degrees (bilaterally), and lateral flexion to 40 degrees 
(bilaterally).  

Range of cervical motion in February 1999:  forward flexion 
to 10 to 15 degrees (limited by pain), backward extension to 
45 degrees (with pain at end point), rotation to 80 degrees 
(bilaterally and without pain), and lateral flexion to 35 
degrees (bilaterally, with pain on the left side at C6-C7 
only on right-sided bending).  

The description of the points (in degrees) at which pain 
began during range of motion study adequately addresses the 
point at which the veteran could not move his cervical spine, 
in accordance with the Court's decision in DeLuca.  The 
findings obtained on examination in February 1999 thus 
satisfy the requirement that functional loss of the affected 
joint be addressed on medical evaluation and considered when 
rating orthopedic disabilities, as prescribed in 38 C.F.R. 
§ 4.40, 4.45.  

The findings of the February 1999 VA examination tend to 
indicate that the veteran had severe limitation of motion of 
the cervical spine on forward flexion, with a substantial 
increase in impairment compared with the findings obtained 
over a decade earlier in 1988.  Range of forward flexion is 
currently to 10 to 15 degrees and limited by pain.  However, 
only slight reduction of range of motion was shown in the 
other planes of excursion compared with prior examination 
findings.  Because of the veteran's other credible 
testimonial evidence regarding the severity of his 
disability, and because the ability to flex one's neck 
forward is a key function, the Board finds that the 
constellation of symptoms due to his cervical spine fracture 
residuals more closely approximates the criteria for severe 
limitation of cervical spine motion.  Therefore, a 30 percent 
rating will be granted.  See 38 C.F.R. §  4.7.  However, a 
rating in excess of 30 percent is not warranted, as the 
evidence does not demonstrate that his cervical spine 
disability is in fact ankylosed (fused), or that there is 
cord involvement, or that the veteran has abnormal cervical 
mobility requiring a neck brace (See Diagnostic Codes 5285 
and 5287).  Without one of these findings, he simply is not 
entitled to a higher disability rating. Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board has considered all other potentially applicable 
diagnostic codes, as discussed above.  The veteran's 
complaints of right arm numbness, tingling sensations, pain, 
decreased grip strength and loss of right hand coordination 
raises the issue of whether his service-connected disability 
might be more appropriately evaluated under Diagnostic Code 
5293 for intervertebral disc syndrome.  While neurologic 
residuals were service connected as part of the original 
grant of service connection, medical professionals have not 
indicated that the veteran's current complaints are due to 
his cervical spine disability.  EMG studies in 1999 showed 
that the veteran has bilateral CTS, but no evidence of 
cervical radiculopathy, and the VA examiner indicated that 
there was no evidence of radiculopathy such as to warrant 
potential consideration of a rating under Diagnostic Code 
5293.  In these circumstances, the veteran's complaints are 
reasonably attributable to his nonservice-connected CTS and 
not to his service-connected cervical spine disability.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1361 (1998) (Board has fact-finding 
authority to assess the quality of the evidence before it, 
including the duty to analyze its credibility and probative 
value, as well as authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  See also 38 C.F.R. § 4.14 (1999) (the use of 
manifestations not resulting from the service-connected 
disability is to be avoided in establishing the service-
connected evaluation).  

C.  Residuals of fracture, right humerus (major upper 
extremity)

The veteran's right shoulder disability, rated as residuals 
of fracture, right humerus, affects his major upper extremity 
and has been assigned a 20 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Codes 5201 and 5202.  It is undisputed that 
the veteran's right arm is his dominant or "major" arm.  38 
C.F.R. § 4.69 (1999).  Full range of motion of the shoulder 
is measured from zero degrees to 180 degrees in forward 
elevation (flexion), zero degrees to 180 degrees in 
abduction, zero degrees to 90 degrees in external rotation, 
and zero degrees to 90 degrees in internal rotation.  38 
C.F.R. § 4.71, Plate I (1999).  The application of Diagnostic 
Code 5200 (for rating ankylosis of the shoulder) and 
Diagnostic Code 5203 (for rating dislocation of the clavicle 
and scapula) has been considered for evaluating the right 
shoulder disability.  However, the veteran testified in his 
September 1998 RO hearing that he never experienced 
dislocations of his right shoulder.  Moreover, the objective 
medical evidence does not demonstrate that the veteran's 
right shoulder disability is manifested by ankylosis or 
recurrent dislocations.  Therefore, Diagnostic Codes 5200 and 
5203 are not for application in this case.  

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation is warranted for malunion 
of the scapulohumeral joint of either major or minor upper 
extremity with moderate deformity.  A 20 percent evaluation 
is also warranted for recurrent shoulder dislocation of 
either major or minor upper extremity at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level.  A 30 percent evaluation is warranted 
for malunion of the scapulohumeral joint of the major upper 
extremity with marked deformity.  A 30 percent evaluation is 
also warranted for recurrent dislocation of the major arm at 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements.  A 50 percent rating is warranted for 
fibrous union of the humerus of the major upper extremity.  A 
60 percent rating is warranted for nonunion of the humerus 
(false flail joint) of the major upper extremity.  An 80 
percent rating is warranted for loss of the humeral head 
(flail shoulder) of the major upper extremity.  The Board 
finds that none of the aforementioned criteria would provide 
a basis for granting the veteran a rating higher than 20 
percent.  There is no evidence of record that indicates 
malunion of his right scapulohumeral joint or a fibrous union 
of the right humerus, much less nonunion or loss of the 
humeral head.  Radiographic evaluation of his right shoulder 
in February 1999 revealed an old fracture of the proximal 
right humerus, but otherwise there was no acute abnormality, 
and normal soft tissues were visualized.  Therefore, an 
increased rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5202, is not warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the major arm at the shoulder level warrants a 20 
percent rating.  Limitation of motion of the major arm midway 
between the side and shoulder level warrants a 30 percent 
rating.  The next higher (and maximum) schedular rating under 
Diagnostic Code 5201, 40 percent may be assigned if range of 
motion of the major arm is limited to 25 degrees from the 
side.  

On VA examination in February 1999, the veteran's right 
shoulder flexion was limited to 80 degrees, at which point 
the onset of pain commenced.  Pain began on abduction at 75 
degrees, external rotation was limited by pain at 40 degrees, 
and internal rotation was limited by pain at 15 degrees.  The 
description of the points (in degrees) at which pain began 
during range of motion testing adequately demonstrates the 
point at which the veteran could not move his right shoulder, 
pursuant to the DeLuca decision.  The findings obtained on 
examination in February 1999 thus satisfy the requirement 
that functional loss of the affected joint be addressed on 
medical evaluation and considered when rating orthopedic 
disabilities, as prescribed in 38 C.F.R. § 4.40, 4.45.  Based 
on the findings obtained during the February 1999 
examination, the veteran's abduction and forward flexion was 
less than 90 degrees, and his external and internal rotation 
were even more limited.  The overall functional limitation 
demonstrated more nearly approximates, in the Board's view, 
limitation of motion of the major arm midway between the side 
and the shoulder level.  See 38 C.F.R. § 4.7.  Therefore, 
assignment of a 30 percent rating is warranted in order to 
correlate the rating assigned with the overall degree of 
functional impairment demonstrated, in accordance with the 
provisions of 38 C.F.R. § 4.21 (1999).  The veteran has been 
accorded the benefit of the doubt with respect to this issue.  
However, assignment of a 40 percent rating, which is the next 
higher evaluation, is not justified because the evidence 
clearly shows that he enjoys significantly greater than 25 
degrees of right shoulder motion from the side.  

D.  Residuals of fracture, right hip

The Board has reviewed the veteran's claim for an increased 
rating for his right hip fracture residuals in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established from 1987 and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service connected residuals of a right hip 
fracture are currently rated at 20 percent under 38 C.F.R. § 
4.71a, Diagnostic Code 5255-5010.  Diagnostic Code 5255 deals 
with disabilities involving the femur, and Diagnostic Code 
5010 takes into account traumatic arthritis of the joint, 
which permits the impairment to be rated on the basis of 
limitation of motion.  

Under Diagnostic Code 5255, a 20 percent evaluation is 
warranted for malunion of the femur with moderate hip 
disability.  A 30 percent evaluation is warranted for 
malunion of the femur with marked hip disability.  A 60 
percent rating under this code contemplates a fracture of the 
shaft or anatomical neck of the femur with nonunion, without 
loose motion, weight bearing preserved with aid of brace, or 
fracture of the surgical neck of the femur with false joint.  
An 80 percent rating contemplates a fracture of the shaft or 
anatomical neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture).  

Diagnostic Code 5010, as indicated, permits the impairment to 
be rated on the basis of limitation of motion.  In this 
regard, 38 C.F.R. § 4.71, Diagnostic Code 5250 (1999), rates 
impairment based on ankylosis of the hip; 38 C.F.R. § 4.71, 
Diagnostic Code 5251 (1999), rates impairment based on 
limitation of extension of the hip; 38 C.F.R. § 4.71, 
Diagnostic Code 5252 (1999), rates impairment based on 
limitation of flexion of the hip; and 38 C.F.R. § 4.71, 
Diagnostic Code 5253 (1999), rates impairment based on 
limitation of abduction, adduction and rotation of the hip.  
As the evidence does not demonstrate that the veteran has an 
ankylosed right hip, the provisions of Diagnostic Code 5250 
will not be considered.  

Diagnostic Code 5251 provides a 10 percent evaluation where 
extension of the thigh is limited to 5 degrees, and no other 
rating beyond 10 percent.  

Diagnostic Code 5252 provides a 10 percent evaluation where 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 20 
degrees.  A 40 percent evaluation is warranted where flexion 
is limited to 10 degrees.  

Diagnostic Code 5253 provides for a 10 percent rating for 
impairment of the thigh where there is limitation of rotation 
manifested by an inability to toe-out more than 15 degrees.  
A 10 percent rating is also warranted where there is 
limitation of adduction manifested an inability to cross 
one's legs.  A 20 percent rating is warranted where there is 
limitation of abduction and motion is lost beyond 10 degrees.  

As of the VA examination of February 1999, the veteran's 
range of motion of his hip and thigh was limited to 10 
degrees of abduction, 5 degrees of adduction, 70 degrees of 
flexion, and no circumduction, with pain at each end point.  
Radiographic examination of the right hip revealed deformity 
and hypertrophic changes involving the femoral head, with a 
markedly narrowed hip joint space and increased bone density 
in the opposing bones consistent with a diagnostic impression 
of degenerative arthritic changes of the right hip.  The 
description of the points (in degrees) at which pain began 
during range of motion testing adequately addresses the point 
at which the veteran could not move his hip and thigh, 
pursuant to DeLuca.  The findings obtained on examination 
thus satisfy the requirement that functional loss of the 
affected joint be addressed on medical evaluation and 
considered when rating orthopedic disabilities, as prescribed 
in 38 C.F.R. § 4.40, 4.45.  In addition, the veteran reported 
at his September 1999 RO hearing that he was unable to cross 
his legs, indicating the severity of his limited adduction 
ability.  

Although the findings obtained on examination in February 
1999 would permit only a 20 percent rating even if it were 
shown that the veteran had demonstrable loss of abduction 
beyond 10 degrees, the X-ray evidence shows that there is 
deformity involving the femoral head and marked narrowing of 
his right hip joint space.  Additionally, the veteran has 
constant hip pain and moves about in a wheelchair though he 
is not wheelchair-bound, as he was demonstrably able to walk 
about with the use of a cane, albeit for only short 
distances.  The Board concludes that these findings, overall, 
are more consistent with the criteria for a 30 percent rating 
under Diagnostic Code 5255 for malunion of the hip joint with 
marked hip disability.  38 C.F.R. § 4.7.  A rating in excess 
of 30 percent is not warranted at the present time, however, 
because the medical evidence does not show that the veteran's 
right hip disability is manifested by flexion limited to 10 
degrees, the presence of a false joint due to fracture of the 
surgical neck of the femur, or actual nonunion of the hip and 
femur.  There is, moreover, no evidence of a flail joint 
involving the right hip such as to warrant a rating of the 
now assigned 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5254.  


ORDER

An increased evaluation for post-traumatic headaches is 
denied.  

A 30 percent evaluation for residuals of fracture, cervical 
spine (C2 vertebra), with arthritis and neurological 
residuals, is granted, subject to controlling regulations 
governing the payment of monetary benefits.  



A 30 percent evaluation for residuals of fracture, right 
humerus (major upper extremity), is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

A 30 percent evaluation for residuals of fracture, right hip, 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 



